     Case 1:19-cr-00133-RJA-HKS Document 237 Filed 05/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


                                                              DECISION AND ORDER
         v.                                                         19-CR-133-A
CHELSEY HUNT,
                                  Defendant.


      This case was referred to Magistrate Judge H. Kenneth Schroeder, Jr. pursuant

to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On May 6, 2021,

defendant Chelsey Hunt appeared before Magistrate Judge Schroeder and entered a

plea of guilty to Count 2 of the Superseding Indictment which charges defendant with

maintaining a drug involved premises in violation of 21 U.S.C. § 856(a)(1).

       Magistrate Judge Schroeder issued a Report and Recommendation (Dkt. No.

230) confirming his oral findings that defendant’s plea of guilty was knowing, voluntary,

and supported by a factual basis. It is hereby

      ORDERED that, upon review of the transcript of the May 6, 2021, change-of-plea

proceeding before the Magistrate Judge, and the Report and Recommendation, the

Court finds that defendant Hunt’s plea of guilty was knowing, voluntary, and has a

factual basis. Accordingly, defendant Hunt’s plea of guilty is accepted based upon the

oral findings of the Magistrate Judge as confirmed in the written Report and

Recommendation. Dkt. No. 230. Sentencing is scheduled for September 7, 2021 at
     Case 1:19-cr-00133-RJA-HKS Document 237 Filed 05/25/21 Page 2 of 2




12:30 pm. The parties are directed to the Court’s forthcoming Text Order for the

submission of sentencing documents.

      IT IS SO ORDERED.


                                        __s/Richard J. Arcara_______

                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT


Dated: May 25, 2021
